Globe Specialty Metals Announces Third Quarter Fiscal 2010 Results New York, May 11, 2010 – Globe Specialty Metals, Inc. (NASDAQ: GSM) (the “Company”) today announces results for the quarter and nine months ended March 31, 2010.Key points are as follows: · Net sales for the third quarter ended March 31, 2010 were up 4%, to $112.5 million, and shipments increased 7% to 47,684 MT, from our second quarter ended December 31, 2009. · Net income attributable to GSM for the third quarter was $0.5 million, compared to $18.5 million in our second quarter, which included a $14.0 million after-tax gain on the sale of our Brazilian operations. Diluted earnings per share was $0.01 in the third quarter, compared to $0.25 per share in our second quarter, which included a $0.19 per diluted share gain on the sale of our Brazilian operations. · Increased demand for silicon metal and silicon-based alloys caused us to run all our furnaces. We reopened our Selma, Alabama plant in January 2010 after idling it for eight months. It is now running at full capacity, but has not yet reached its normalized cost of production. We reopened our Niagara Falls plant in November 2009 after it had been closed for more than five years and, due to certain start-up issues, the plant is currently operating at approximately 75% of capacity and at a higher than normalized cost of production. We have made significant improvements in employee training and maintenance and expect Niagara Falls to achieve full capacity by the end of our fourth fiscal quarter. Our other plants are running near full capacity and at normalized production costs. · On April 1, 2010 we acquired Core Metals Group, one of North America’s largest producers and marketers of high-purity ferrosilicon and other specialty steel ingredients. Globe paid $37 million in cash and borrowed $15 million on its revolver to fund the acquisition. Core’s main asset is a 40,000 MT ferrosilicon plant in Bridgeport, Alabama, which is operating at full capacity. In April, we sold Core’s ancillary Canadian business for $3.0 million in cash. The Company posted third quarter net income attributable to GSM of $0.5 million, or $0.01 a diluted share, compared to $18.5 million, or $0.25 per diluted share, in our second quarter of 2010 and $0.9 million, or $0.01 a diluted share, in the third quarter of last year. Diluted earnings per share on a comparable basis were as follows: FY 2010 FY 2009 Third Quarter Second Quarter Third Quarter Reported Diluted EPS $ 0.01 0.25 0.01 Gain on sale of Brazil - (0.19 ) - Niagara Falls and Selma startup costs 0.02 0.03 - Restructuring charges - - 0.01 Transaction expenses 0.01 - - Inventory write-downs and fixed asset impairment - 0.01 0.02 Diluted EPS, excluding above items $ 0.04 0.10 0.04 Third quarter results were negatively impacted by $1.9 million of after-tax start-up costs for the Niagara Falls, NY and Selma, AL plants and $0.3 million of after-tax transaction expenses related to the Core Metals acquisition. The decline in diluted EPS excluding the above items from $0.10 per share in our second quarter to $0.04 per share in our third quarter is primarily due to lower gross margin on material purchased from our former Brazilian plant, a lower average selling price and higher costs of production at our newly re-opened facilities. Shipments in the third quarter increased 7% from the preceding quarter as a result of stronger demand from our end markets. Our average selling price declined by 4% from the preceding quarter, with an 8% decline in silicon metal partially offset by a 4% increase in silicon-based alloys. The decline in the silicon metal average price was a result of a full quarter’s shipments under the joint venture at our Alloy plant and the run-off of volume under certain 2009 annual contracts that were priced above current market. The increase in the average selling price of silicon-based alloys is primarily related to rising ferrosilicon prices and our focus on higher-margin specialty grades. Third quarter EBITDA was $8.8 million, compared to $36.4 million in our second quarter and $7.1 million in the third quarter of last year. EBITDA on a comparable basis was as follows: FY 2010 FY 2009 Third Quarter Second Quarter Third Quarter Reported EBITDA $ 8,844 36,437 7,109 Goodwill and intangible asset impairment - - 144 Gain on sale of Brazil - (23,368 ) - Niagara Falls and Selma startup costs 2,975 3,892 - Restructuring charges - - 1,387 Transaction expenses 521 - - Inventory write-downs and fixed asset impairment - 685 1,600 EBITDA, excluding above items $ 12,340 17,646 10,240 For the nine months ended March 31, 2010, the Company posted net income attributable to GSM shareholders of $27.5 million, or $0.37 a diluted share, compared to a net loss of $43.6 million, or $0.68 per diluted share, in the comparable period of the prior year. Last year’s results included an after-tax impairment charge of $65.3 million. EBITDA for the nine months ended March 31, 2010 was $64.9 million, compared to a loss of $19.6 million in the comparable period of the prior year. We expect sales volumes to increase in our fiscal fourth quarter from the Core Metals acquisition and increased output as we operate all our furnaces at full capacity, including reaching full capacity at Niagara Falls by the end of that quarter. As demand continues to improve, the spot price for silicon metal and silicon-based alloys has risen, a trend which we anticipate to continue.
